28 A.3d 346 (2011)
302 Conn. 930
WALGREEN EASTERN COMPANY, INC.
v.
ZONING BOARD OF APPEALS OF the TOWN OF FAIRFIELD.
Walgreen Eastern Company, Inc.
v.
Town Plan and Zoning Commission of the Town of Fairfield.
Not in source.
Supreme Court of Connecticut.
Decided September 20, 2011.
John F. Fallon, in support of the petition.
Richard H. Saxl, Westport, and Joel Z, Green, Bridgeport, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 130 Conn.App. 422, 24 A.3d 27, is denied.